WINDELS | win"
MARX Mittendort LLP

Bradley D. Simon
212.237.1164
bsimon@windelsmarx.com

VIA ECF

The Honorable Joanna Seybert
United States District Judge
100 Federal Plaza

Central Islip, NY 11722

windelsmarx.com

156 West 56" Street | New York, NY 10019
T. 212.237.1000 | F. 212.262.1215

April 12, 2021

Re: United States v. Jack Vitayanon
Criminal Docket no. 17CR 080(JS)

Dear Judge Seybert:

I am writing regarding Mr. Jack Vitayanon, the defendant in the above referenced case.

Mr. Vitayanon’s Pretrial Services Officer, Mr. Brian Manganaro, has advised me that Pre-
trial recommends removing the curfew with location monitoring condition from Mr. Vitayanon’s
bond as he awaits sentence. Officer Manganaro advises that Pre-Trial’s recommendation is based
upon Mr. Vitayanon’s complete compliance with all conditions as well as continued employment
and completion of programs. Officer Manganaro also advises that the government has no objection

to this recommendation.

Accordingly, I respectfully request that Your Honor remove curfew and location

monitoring from Mr. Vityanon’s conditions of release.

Your Honor’s attention to this request is greatly appreciated.

Respectfully submitted,

Dis

Bradley TD. Simon

NEW YORK, NY | NEW BRUNSWICK, NJ | MADISON, NJ | PRINCETON, NJ | STAMFORD, CT

{11913994:1}
